230 P.3d 1054 (2010)
STATE of Washington, Respondent,
v.
Charles Carroll HARTZELL, IV, Petitioner.
State of Washington, Respondent,
v.
Jeremy Ryan Tieskotter, Petitioner.
No. 84017-2.
Supreme Court of Washington.
April 27, 2010.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Sanders, Owens and J. Johnson, considered at its April 27, 2010, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitions for Review are granted only as to the firearms enhancement issue and the case is remanded to the Court of Appeals Division One for reconsideration in light of State v. Williams-Walker, 167 Wash.2d 889, 225 P.3d 913 (2010).
*1055 For the Court
/s/MADSEN, C.J.
CHIEF JUSTICE